Case 0:20-cv-61381-RKA Document 13 Entered on FLSD Docket 07/29/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-61381-CIV-ALTMAN/Hunt

  NOAH GREENBLATT and
  CODY TEAGUE,

         Plaintiffs,
  v.

  GREEN PLANT CORP.,

        Defendant.
  ________________________________________/
                                     ORDER

         THIS MATTER came before the Court on a status conference held on July 29, 2020. For

  the reasons stated in open court, the Court hereby

         ORDERS and ADJUDGES that the Status Conference is hereby CONTINUED to

  August 13, 2020 at 1:00 p.m. At that time, the parties shall dial 1-888-363-4734 and enter access

  code 9127026, followed by the # symbol. Counsel must not utilize speakerphone functionality

  during the hearing. If possible, counsel should use a landline. If any of the Defendants have not

  yet appeared, the Plaintiff must serve a copy of this Order on any such Defendant within two

  business days of the date of this Order.

         DONE AND ORDERED in Fort Lauderdale, Florida this 29th day of July 2020.



                                                       __________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
